Luke, J.
The issue in the trial of a processioning ease is not as to title to the land (McAlpin v. Thompson, 29 Ga. App. 495 (7), 116 S. E. 64), and where the plaintiff introduces in evidence the petition to the proeessioners, with all entries thereon, including the affidavit as to service on the adjoining landowners, and the return of the proeessioners, and the surveyor’s plat, a prima facie case is made out. Castleberry v. Parrish, 135 Ga. 527 (3 a) (69 S. E. 817), and cit., Georgia Talc Co. v. Cohutta Talc Co., 140 Ga. 245 (4), 247 (78 S. E. 905).
In the instant case an amendment to the plat and to the return of the proeessioners was allowed without objection. Such an amendment was allowable. Thornton v. Hitchcock, 139 Ga. 749 (78 S. E. 179). The proceedings as amended and as introduced in evidence made out a prima facie case, and the court erred in dismissing the ease. The case of Rawls v. Nowell, 133 Ga. 874 (67 S. E. 187), is distinguished from this ease by its particular facts.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.